Citation Nr: 0819650	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a degenerative spine 
disability, to include as secondary to service-connected 
bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1977 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied service connection for a degenerative spine 
disability, to include as secondary to service-connected 
bilateral foot disabilities.  The veteran provided testimony 
at a personal hearing at the RO in May 2005.  In November 
2006, she testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran is service-connected for bilateral foot 
disabilities (bilateral painful cavus of the feet associated 
with plantar fasciitis).  The veteran's service medical 
records show that she was treated for bilateral foot problems 
on numerous occasions during service.  

Post-service private and VA treatment records show treatment 
for disorders including low back problems.  Such records also 
show treatment for bilateral foot problems.  The Board 
observes although the examiner pursuant to the October 2005 
VA spine examination did review the veteran's claims file, he 
did not address whether there was any relationship between 
the veteran's current spine problems and her back complaints 
noted during service.  Further, the VA examiner did not 
specifically discuss the several opinions provided by the 
veteran's private chiropractor, to include the April 2008 
opinion provided subsequent to the October 2005 VA spine 
examination.  

The Board observes, therefore, that the veteran has not been 
afforded a VA examination with an etiological opinion after a 
review of the entire claims folder as to her claim for 
service connection for a degenerative spine disability, to 
include as secondary to her service-connected bilateral foot 
disabilities, that also addresses whether any current spine 
problem is related to any back complaints during service.  
Such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1. Ask the veteran to identify all 
medical providers who have treated her 
for spine problems since her separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since November 2004 
should be obtained.  

2.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the nature and etiology of her 
claimed degenerative spine disability and 
its possible relationship to service or 
her service-connected bilateral foot 
disabilities.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current spine 
disabilities.  

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed spine disabilities are 
etiologically related to the veteran's 
period of service.  If not, the examiner 
should then opine as to whether the 
veteran's service-connected bilateral foot 
disabilities aggravated (permanently 
worsened beyond the natural progression) 
any spine disabilities, and if so, the 
extent to which they are aggravated.  
Further, the examiner should specifically 
comment on the medical opinions provided 
by the veteran's chiropractor (L. C. 
Bosserman, D.C.).  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a degenerative spine disability, to 
include as secondary to service-connected 
bilateral foot disabilities.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and her 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



